Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of phenylephrine as the patient having received one or more of an adrenergic or parasympatholytic agent is maintained. 

				Claim Status
The amendment filed on 04/26/2022 in response to the Non-Final office Action of 11/26/2021 is acknowledged and has been entered.

Priority
This application is a continuation of international patent application no. PCT/US2019/058182, filed October 25, 2019, which claims the benefit of and priority to United States Provisional Patent Application serial number 62/751,391, filed October 26, 2018. The effective filing date is October 26, 2018. 

					Action Summary
Claim 1, 4, 6-22, 26-28, and 31 rejected under 35 U.S.C. 103 as being un-patentable over Meyer (US9,089,560 B2) in view of Likitler et al. (WO2011/050018 A1) cited in the IDS filed on 04/06/2020, Demopulos et al. (US9,066,856 B2) and Children’s hospital, Neonatal Intensive Care Unit, 26-May-2011 are withdrawn in light of claim amendment.
Claims 1, 4, 6-22, 26-28, and 31 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-28 of U.S. Patent No. 9,089,560 B2 and over claims 3-6 and 13-16 of U.S. Patent No. 9,789,088. Although the claims at issue are not identical, they are not patentably distinct from each other are withdrawn in light of claim amendment. 
Claims 1, 4, 6-22, 26-28, and 31 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 13, 29, 30, 51 of copending Application No. 15/714,475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are withdrawn in light of claim amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the closest prior art is Meyer (US9,089,560 B2) and Bill Lloyd, WebMD, September 28, 2007. Meyer teaches a method of reducing pupil diameter in a patient while minimizing eye redness during the patient's waking hours, comprising administering to an eye of a patient once per day at or near the bedtime of the patient for at least five consecutive days a daily dosage of phentolamine or a pharmaceutically acceptable salt thereof sufficient to reduce pupil diameter for at least twenty hours, wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage. (claim 13.) Meyer teaches the daily dosage is about one eye drop per eye of an ophthalmic solution. (Col. 7, lines 63-65.) Bill Lloyd teaches a standard eyedropper dispenses 0.05 ml per drop, meaning there are 20 drops in 1 milliliter of medication, see page 1, fourth para. The 0.8% (w/v) taught by Meyer on Table 4 in a standard 0.05 ml eye drop volume would give 0.4 mg (i.e., [0.8 g x 0.05 ml] / 100 ml). The 0.4 mg taught by Meyers falls within the scope of the claimed about 0.4 mg or about 0.6 mg. Furthermore, Meyer teaches

    PNG
    media_image1.png
    662
    420
    media_image1.png
    Greyscale
. (Table 4.). However, Applicant’s remark of April, 26, 2022 and Example 3 of the specification demonstrate a greater than 30% reduction in pupil diameter at 2 hours after administration of 0.5 mg phentolamine mesylate in patients that have received phenylephrine or tropicamide. Therefore, the skilled artisan would not have expected the method of the prior art to achieve a greater than 30% reduction in pupil diameter at 2 hours after administration of 0.5 mg phentolamine mesylate in patients that have received phenylephrine or tropicamide. The claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4-22, 26-28, and 31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628